Citation Nr: 0011417	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-06 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral eye disorder, 
to include impaired vision, cataracts, and myopic compound 
astigmatism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had recognized service from September 1941 to 
September 1942 and from October 1945 to May 1946.  He was a 
prisoner of war from April 1942 to September 1942.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1996 , from 
the Manila, Philippines , regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for blurred vision.  

The Board remanded the case in February 1998 for the RO to 
address the issue of whether there was new and material 
evidence to reopen the claim for service connection for an 
eye disability and issue a supplemental statement of the case 
to include a full discussion of action taken on the veteran's 
claim and all pertinent laws and regulations, including, if 
applicable, those on finality and the requirement of 
submitting new and material evidence to reopen a claim.  The 
Board also remanded the case in September 1998 for the RO to 
consider additional evidence submitted and for further 
development.  Subsequently, having complied with the 
instructions on remand, the RO returned the case to the Board 
for appellate review.


FINDINGS OF FACT

1.  A rating decision in November 1988 denied service 
connection for cataract and myopic compound astigmatism.  The 
veteran was notified by letter in January 1989 and did not 
initiate a timely appeal.  The decision became final.

2.  Evidence added to the record since the November 1988 
rating decision does not show that the veteran's current 
bilateral eye disorder is related to service.



CONCLUSIONS OF LAW

1.  The unappealed November 1988 rating decision denying 
service connection for cataract and myopic compound 
astigmatism is final.  38 U.S.C.A. § 7105 (West 1991) 
(formerly 38 U.S.C. § 4005 (1984)); 38 C.F.R. § 20.302 
(1999).  

2.  Evidence received since that rating decision is not new 
and material to the claim of service connection for bilateral 
eye disorder, to include impaired vision, cataracts, and 
myopic compound astigmatism.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that service connection for a bilateral 
eye disorder is warranted. He asserts that he incurred 
impaired vision and poor night vision when he was a prisoner 
of war in World War II.

Factual Background

The evidence on file at the time of the November 1988 rating 
decision included the following:

The veteran's service medical records, which include no 
findings of impaired vision.  At a May 1946 examination, the 
examiner reported that there were no eye abnormalities and 
that the veteran's uncorrected vision was 20/20, bilaterally.  
At two July 1946 Philippine Army enlistment examinations, the 
examiner noted that there were no eye abnormalities and that 
the veteran's vision was 20/20, bilaterally.

A Former POW Medical History completed in July 1988 by the 
veteran notes a present disability of weak eyes.  He also 
reported having experienced impaired vision and poor night 
vision during captivity.  At the July and August 1988 
prisoner of war protocol examinations, the examiner noted 
that the veteran's vision was 20/50, each eye, corrected to 
20/25.  A notation on the examination report in different 
handwriting indicates that the veteran's vision was 20/30 in 
the right eye and 20/40 in the left eye.  The summary sheet 
notes that the veteran had cataract, incipient, bilateral; 
and bilateral myopic compound astigmatism.

Entitlement to service connection for cataract and myopic 
compound astigmatism was denied by a final RO determination 
dated in November 1988.  The RO noted that myopia and 
astigmatism are congenital or developmental abnormalities 
which are not disabilities under pertinent VA law.  By letter 
dated in January 1989, the RO informed the veteran of this 
determination.  The veteran did not appeal this decision.  
When a veteran does not file a timely appeal from a rating 
decision, the rating decision becomes final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 3.104(a) (1999).  

Evidence received in November 1989 shows the initial evidence 
of an eye disorder of record in a September 1963 Philippine 
Army Report of Physical Examination of Enlisted Personnel 
Prior to Discharge Release from Active Duty or Retirement, in 
which the examiner noted that the veteran was "presmyopic."  
The examiner reported that the veteran's uncorrected vision 
was 20/40, bilaterally, and that his corrected vision was 
20/30, bilaterally. 

A claim was received from the veteran in January 1995 seeking 
service connection for multiple disorders including an eye 
disorder.  With his claim he submitted a P.O.W. Information 
Sheet completed in December 1994 in which he listed weak 
eyesight as a disability suffered as a prisoner of war.  In a 
statement in January 1996, the veteran reported that while 
confined as a prisoner of war he suffered blurred vision.  A 
rating decision in June 1996 denied the veteran's claim for 
service connection for blurred vision on the basis that the 
claim was not well grounded.  The veteran disagreed and 
initiated this appeal.  

In its June 1996 rating decision, the RO did not address the 
issue of whether new and material evidence had been submitted 
to reopen the veteran's claim for service connection for a 
bilateral eye disorder, but instead addressed the issue on 
the merits.

In a medical certificate dated in August 1997, Dean Michael 
Paggao, M.D. of Cagayan Valley Regional Hospital certified 
that the veteran was examined and had a diagnosis of 
"Cataract, Senile, Immature, OU".  Also submitted was a 
duplicate copy of the September 1963 Philippine Army Report 
of Physical Examination of Enlisted Personnel Prior to 
Discharge Release from Active Duty or Retirement, in which 
the examiner noted that the veteran was presmyopic.  

In February 1998, the Board remanded this case to the RO for 
further development, specifically to include addressing the 
issue of whether there was new and material evidence to 
reopen the claim for service connection for an eye disorder 
and issuing a supplemental statement of the case which 
included a full discussion of action taken on the veteran's 
claim and all pertinent laws and regulations, including, if 
applicable, those on finality and the requirement of 
submitting new and material evidence to reopen a claim.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) had held that the Board does not have 
jurisdiction to consider a claim which was previously 
adjudicated unless new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  
The Federal Circuit determined that as a preliminary matter, 
therefore, the Board must determine whether new and material 
evidence has been submitted before proceeding to decide a 
case on the merits.  Id.

In March 1998, the RO issued a supplemental statement of the 
case which addressed the issue of whether new and material 
evidence had been received to reopen the claim for service 
connection for a bilateral eye disorder, to include impaired 
vision, cataracts, and myopic compound astigmatism.  This 
supplemental statement of the case included the provisions of 
38 C.F.R. § 3.156 that apply to new and material evidence.

In April 1998 records were secured from Cagayan Valley 
Regional Hospital showing that in January 1997 the veteran 
complained of blurring of vision and other disorders.  When 
examined in August 1997, the diagnosis was "Cataract, 
senile, immature, O.U."

The Board again remanded the claim in September 1998 as the 
RO had not considered the treatment records received from 
Cagayan Valley Regional Hospital. The RO had not considered 
whether this evidence was new and material to reopen the 
veteran's claim for service connection for a bilateral eye 
disorder, and the veteran had not waived initial RO 
consideration of this evidence.  

In addition, the RO was to obtain treatment records regarding 
treatment for an eye disorder from the Veterans Memorial 
Medical Center in Quezon City.  In VA Form 21-4142, 
Authorization and Consent to Release Information to the VA, 
received in September 1997, the veteran reported that he had 
been treated at three facilities at various times for blurred 
vision.  The RO adequately attempted to obtain the treatment 
records regarding visual/eye problems from these facilities.  

A medical certificate dated on October 22, 1998, from Dr. 
Paggao of Cagayan Valley Regional Hospital certifies that the 
veteran was examined on that date and had a diagnosis of 
"Cataract, senile, immature, OU." 

The veteran submitted a statement in November 1998 
reiterating his previous statement of suffering from blurred 
vision while a prisoner of war and suffering from blurred 
vision at the present time.  

Records were received from the Veterans Memorial Medical 
Center in March 1999 for the period from October 1993 to May 
1995.  Progress notes show that the veteran was seen in 
January 1995 for blurred vision and the assessment was 
cataract, senile, incipient, both eyes.  

A Medical Certificate dated on October 19, 1999, from Dr. 
Paggao of Cagayan Valley Regional Hospital certified that the 
veteran was examined on that date and had a diagnosis of 
"Immature Cataract, OU". 

In response to the supplemental statement of the case, the 
veteran submitted a letter in March 2000, describing symptoms 
and claiming that his bilateral eye disorder was getting 
worse.  

Legal Criteria 

Once there is a final rating decision, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. 
§ 5108.  In Elkins v. West, 12 Vet. App. 209 (1999), the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) set out a three step process to reopen a 
previously denied claim.  First, a determination must be made 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening, a 
determination must be made whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, an evaluation of the 
merits may be made after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  

38 C.F.R. § 3.156 defines new and material evidence as:

evidence not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant and which by itself or in connection 
with evidence previously assembled is so 
significant that it must be considered in order 
to fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).

The Court has determined that "in order to warrant reopening 
a previously and finally disallowed claim, the newly 
presented or secured evidence must be not cumulative of 
evidence of record at the time of the last prior final 
disallowance and must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim."  Evans v. Brown, 
9 Vet. App. 273, 284 (1996).  The evidence must be probative 
of each issue that was a specified basis for the last final 
disallowance.  See Struck v. Brown, 9 Vet. App. 145, 151.

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability, was incurred coincident with service in the Armed 
Forces or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1999).  

Refractive errors of the eye are not a diseases or injuries 
within the meaning of applicable legislation for disability 
compensation purposes. 38 C.F.R. § 3.303(c) (1999). 

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154 (West 1991); 
38 C.F.R. § 3.304(d) (1999).  

Where a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154; Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996); 38 C.F.R. § 3.304 
(1999).  However, competent evidence of a nexus between a 
current disability and service is still required.  Turpen v. 
Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. 
App. 521 (1996).

For a former POW of not less than 30 days, service connection 
can be established by presumption for diseases listed at 38 
C.F.R. § 3.309(c) that have become manifest to a degree of 10 
percent or more at any time after discharge or release from 
active service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(c).  Such diseases are avitaminosis, beriberi 
and beriberi heart disease, chronic dysentery, helminthiasis, 
malnutrition, pellagra, other nutritional deficiency, 
psychosis, anxiety states, dysthymic disorder or depressive 
neurosis, organic residuals of frostbite, post-traumatic 
osteoarthritis, irritable bowel syndrome, peptic ulcer 
disease and peripheral neuropathy except when related to 
infectious causes. Beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who experienced 
localized edema during captivity.  Id.

Where disability compensation is claimed by a former POW, 
omission of history or findings from clinical records made 
upon repatriation is not determinative of service connection, 
particularly if evidence of comrades in support of the 
incurrence of the disability during confinement is available.  
Special attention will be given to any disability first 
reported after discharge, especially if poorly defined and 
not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience.  38 C.F.R. § 3.304(e) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
diagnosis or causation cannot constitute competent medical 
evidence.  Id; see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).




Analysis

At the outset, it must be noted that the only issue currently 
before the Board is whether there is new and material 
evidence to reopen the veteran's claim of service connection 
for bilateral eye disorder, to include impaired vision, 
cataracts, and myopic compound astigmatism.  The evidence of 
record at the time of the November 1988 rating decision 
included the service medical records, the reports of the May 
1946 examination and the July 1946 examinations for service 
in the Army of the Philippines, the Former POW Medical 
History completed in July 1988, and the report of the October 
1988 VA examination.  The competent evidence submitted since 
that decision includes the September 1963 Philippine Army 
Report of Physical Examination of Enlisted Personnel Prior to 
Discharge Release from Active Duty or Retirement, a December 
1994 POW Information Sheet, statements from the veteran, 
medical certificates dated in August 1997, October 1998, 
October 1999 from Dr. Paggao, and records from Cagayan Valley 
Regional Hospital and Veterans Memorial Medical Center in 
Quezon City. 

The veteran's bilateral eye disorder is not one of those 
diseases for which service connection can be granted on a 
presumptive based on status as a former prisoner of war.  See 
3.309(c). 

After having carefully reviewed the additional evidence, the 
Board has concluded that it is neither new nor material.  
Copies of documents previously of record at the time of the 
November 1988 rating decision are not new evidence.  The 
evidence of record at the time of the November 1988 denial 
shows that the veteran has a bilateral eye disorder to 
include impaired vision, cataracts, and myopic compound 
astigmatism.  The pertinent medical evidence submitted since 
that decision consists of medical records showing impaired 
vision, cataracts, and myopic compound astigmatism.  This 
evidence is cumulative of previously presented evidence that 
was before the RO in 1988 and, hence, is not new.  In 
addition, the appellant's statements that he experienced 
impaired vision in service were reiterations of previous 
statements that had been considered by the RO in November 
1988.  



The Board concludes that the newly presented evidence is 
cumulative of previously considered evidence and thus is not 
"new" for purposes of reopening the veteran's claim.  See 
Evans (Samuel) v. Brown, 9 Vet. App. 273, 283 (1996) (new 
evidence is evidence that was "not of record at the time of 
the last final disallowance of the claim and [is] not merely 
cumulative of other evidence that was then of record"). 

None of the additional medical evidence tends to show that 
the veteran's eye disorder is related to being a POW or is 
otherwise service related; thus, it does not bear directly 
and substantially upon the specific matter under 
consideration and is not sufficient to reopen the claim. 

To the extent that the veteran may have engaged in combat, 
the Board has considered 38 U.S.C.A. § 1154(b) and whether 
the veteran's testimony would qualify as new and material 
evidence.  The Board accepts that the veteran was a prisoner 
of war and such is shown in the service medical records.  
However, even assuming that he had eye/vision problems during 
service, the determinative issue now is one of medical 
diagnosis and etiology.  Thus, the veteran's opinion that a 
current eye disorder is due to in-service trauma or is 
otherwise related to service is not competent evidence of a 
nexus between a current disability and service.  Rather, 
medical evidence or opinion is required.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992); Grottveit v. Derwinski, 5 
Vet. App. 91.  

For the reasons stated, the veteran has not submitted new and 
material evidence to reopen his claim of service connection 
for a bilateral eye disorder to include impaired vision, 
cataracts, and myopic compound astigmatism. 



ORDER

New and material evidence not having been presented or 
secured, the veteran's application to reopen his claim of 
entitlement to service connection for a bilateral eye 
disorder to include impaired vision, cataracts, and myopic 
compound astigmatism is denied.




		
	JANE E. SHARP
Member, Board of Veterans' Appeals



 

